1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   KAIAN BRANDON,                                )   Case No. 2:14-cv-02883-TLN-DMC
                                                   )
12                 Plaintiff,                      )
                                                   )   ORDER DISCHARGING WRIT OF HABEAS
13          v.                                     )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                   )   KAIAN BRANDON, CDCR #AE-0690
14   L. WILLIAMS, et.al.,
                                                   )
15                 Defendants.                     )
                                                   )
16                                                 )

17
18          A settlement conference in this matter commenced on July 12, 2019. Inmate Kaian Brandon,
19   CDCR #AE-0690 is no longer needed by the Court as a participant in these proceedings, and the writ of

20   habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22            Jul 12, 2019
     DATE: ________________________                        ______________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                       1
